Title: From James Madison to Robert R. Livingston, 18 January 1803
From: Madison, James
To: Livingston, Robert R.


Sir,
Department of State January 18th. 1803.
My letters of Decr. 23d. and Jany. 3d. communicated the information which had been received at those dates, relating to the violation at New Orleans of our treaty with Spain; together with what had then passed between the House of Representatives and the Executive on the subject. I now enclose a subsequent resolution of that Branch of the Legislature. Such of the debates connected with it, as took place with open doors, will be seen in the News Papers which it is expected will be forwarded by the Collector at New York by the present opportunity. In these debates, as well as in indications from the press, you will perceive, as you would readily suppose, that the Cession of Louisiana to France, has been associated as a ground of much solicitude with the affair at New Orleans. Such indeed has been the impulse given to the public mind by these events that every branch of the Government has felt the obligation of taking the measures most likely, not only to re-establish our present rights, but to promote arrangements by which they may be enlarged and more effectually secured. In deliberating on this subject, it has appeared to the President that the importance of the crisis, called for the experiment of an extraordinary Mission carrying with it the weight attached to such a measure, as well as the advantage of a more thorough knowledge of the views of the Government, and the sensibility of the Public, than could be otherwise conveyed. He has accordingly selected for this service, with the approbation of the Senate, Mr. Munroe, formerly our Minister Plenipotentiary at Paris, and lately Governor of the State of Virginia, who will be join’d with yourself in a Commission extraordinary to treat with the French Republic; and with Mr. Pinckney in a like Commission, to treat, if necessary, with the Spanish Government. The President has been careful on this occasion to guard effectually against any possible misconstruction, in relation to yourself, by expressing in his message to the Senate, his undiminished confidence in the ordinary representation of the United States; and by referring the advantages of the additional Mission to considerations perfectly consistent therewith. Mr. Munroe will be the bearer of the Instructions under which you are jointly to negotiate. The object of them will be to procure a cession of New Orleans and the Floridas to the United States and consequently the establishment of the Mississippi as the boundary between the United States and Louisiana. In order to draw the French government into the measure a sum of money will make part of our propositions, to which will be added such regulations of the commerce of that river and of the others entering the Gulph of Mexico as ought to be satisfactory to France. From a letter received by the president from the respectable person alluded to in my last it is inferred with probability that the French government is not averse to treat on those grounds. And such a disposition must be strengthened by the circumstances of the present moment.
I have thought it proper to communicate thus much to you, without waiting for the departure of Mr. Monroe, who will not be able to sail for two weeks or perhaps more. I need not suggest to you, that in disclosing this diplomatic arrangement to the French Government and preparing the way for the object of it, the utmost care is to be used in repressing extravagant anticipations of the terms to be offered by the United States; particularly of the sum of money to be thrown into the transaction. The ultimatum on this point will be settled before the departure of Mr. Munroe and will be communicated by him. The sum hinted at in the letter to the president above referred to is thirty million livres. If a less will not do we are prepared to meet it but it is hoped that less will do and that the prospect of accommodation will concur with other motives in postponing the expedition to Louisiana. For the present I barely remark, that a proposition made to Congress with shut doors is under consideration which if agreed to will authorise a payment of about ten millions of livres under arrangements of time and place that may be so convenient to the French government as to invite a prompt as well as favorable decision in the case. The sum to which the proposition is limited and which will probably not be effectually concealed may at the same time assist in keeping down the pecuniary expectations of the French cabinet.
Your letter of November 10th. with one from Mr. Sumter of  have been received. As no mention is made of the disastrous state [of] St. Domingo, we conclude, that it was not then known at Paris, and ascribe to that ignorance the adherence to the plan of sending troops to take possession of Louisiana. If the French Government do not mean to abandon the reduction of that Island, it is certain that troops cannot be spared for the other object. The language held by General Victor; as communicated to you, claims attention, and would be entitled to much more, if the imputation to the French Government, under present circumstances, of views which would force an unnecessary War with the United States, could be reconciled with any motive whatever sufficient to account for such an infatuation. I have the honor to be with great respect, Sir Your most obt. Servt.
James Madison
 

   
   RC (PHC); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed and marked “duplicate” by JM. Unless otherwise noted, italicized words are those encoded by a clerk and decoded here by the editors.



   
   See JM to Pinckney, 10 Jan. 1803, n. 3.



   
   See JM to Livingston, 15 Oct. 1802. JM referred to Pierre Samuel DuPont de Nemours to Jefferson, 4 Oct. 1802, which contained a project of a treaty between France and the U.S. in which the latter would pay the former $6 million for New Orleans and the Floridas (Malone, Correspondence between Jefferson and du Pont de Nemours, pp. 68–71).



   
   On 12 Jan. the House committee reported a resolution for an appropriation of $2 million to cover the costs of conducting U.S. foreign relations. The resolution was adopted, and the bill was passed by both houses and was approved by Jefferson on 26 Feb. (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 104, 374; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:202).



   
   Left blank in all copies.



   
   Following the desertion of black generals Christophe, Pétion, and Dessalines in October and Leclerc’s death on 2 Nov., the French forces, decimated by yellow fever, had rapidly lost most of what territory they still controlled, retaining only the towns of Cap Français, Port-au-Prince, and Les Cayes (Ott, Haitian Revolution, pp. 176–77).



   
   See Livingston to JM, 10 Nov. 1802.


